DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Group I in the reply filed on 12/06/2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 7627910 issued to Davis.
claim 17, 
	Davis discloses a transfer mattress, (Davis: FIG. 3 (2)) comprising: a top panel; (Davis: FIG. 3 (4)) and a bottom panel (Davis: FIG. 3 (26, 30, 16)) engaged with the top panel to form an internal chamber of the transfer mattress (Davis: FIG. 3 (46,48,50,60)), the bottom panel including an air permeable layer (Davis: FIG. 3 (30, 32) see how (30) has holes (32) which allow air to escape, col. 8 lines 12-14) and an impermeable layer; (Davis: FIG. 3 (See how (16) meets with (26) via (29) may be regarded as an impermeable layer since no air escapes through (16) and (26) may be regarded as an impermeable layer since it separates different internal chambers (50,48,46) from the rest of the bottom chamber (60)) wherein the permeable layer and the impermeable layer are engaged such that the impermeable layer prevents air from escaping from the internal chamber through a first portion of the bottom panel (Davis: FIG. 3 wherein (26) and (16) may be regarded as a first portion that prevents air from escaping the internal chamber (60) to the above chambers, in addition each chamber is independently inflatable (see claim 3 of Davis)) and allows air to escape from the internal chamber through a second portion of the bottom panel. (Davis: FIG. 3 (32) wherein the bottom part of (30) may be regarded as a second portion of the bottom panel that allows air to escape)

Regarding claim 18,
	Davis discloses the transfer mattress of claim 17, wherein the permeable layer spans the entire bottom panel (Davis: FIG. 3 (30, 32) see how (32) spans the entire center part of the bottom panel) and is joined to the top panel (Davis: FIG. 3 (16, 14) see how (16) is joined to (14) via (29)) and wherein the impermeable layer is within the internal chamber of the transfer mattress and covers a portion of the permeable layer. (Davis: FIG. 3 (26) is within the internal chamber of the transfer mattress and covers a portion of the permeable layer (30) from the inside)

Regarding claim 19,
	Davis discloses the transfer mattress of claim 17, wherein the impermeable layer covers a perimeter of the bottom panel to prevent air from escaping from the internal chamber through the perimeter of the bottom panel. (Davis: FIG. 2 wherein (16) unlabeled, would point to the same perimeter (14) of the top panel which would be regarded as an impermeable layer that covers a perimeter of the bottom panel and prevents air from escaping internal chamber (60))

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7627910 issued to Davis in view of U.S. Patent No. 6102936 issued to Augustine.

Regarding claim 1, 
	Davis discloses a transfer mattress, (Davis: FIG. 3 (2)) comprising: a top panel; (Davis: FIG. 3 (4)) and a bottom panel (Davis: FIG. 3 (26, 30, 16)) engaged with the top panel to form an internal chamber, (Davis: FIG. 3 (46,48,50,60)), the bottom panel including an air permeable portion (Davis: FIG. 3 (30, 32) see how (30) has holes (32) which allow air to escape, col. 8 lines 12-14) and an impermeable portion; (Davis: FIG. 3 (See how (16) meets with (26) via (29) may be regarded as an impermeable layer since no air escapes through (16) and (26) may be regarded as an impermeable layer since it separates different internal chambers (50,48,46) from the rest of the bottom chamber (60)) …  wherein the permeable portion and the impermeable portion are configured such that air is able to escape from the internal chamber through the permeable portion (Davis: FIG. 3 (32) wherein the bottom part of (30) may be regarded as a permeable portion of the bottom panel that allows air to escape) and air is not able to escape from the internal chamber through the impermeable portion. (Davis: FIG. 3 wherein (26) and (16) may be regarded as an impermeable portion that prevents air from escaping the internal chamber (60) to the above chambers, in addition each chamber is independently inflatable (see claim 3 of Davis)) wherein the permeable portion and the impermeable portion are engaged such that the impermeable portion prevents air from escaping from the internal chamber through a first portion of the bottom panel (Davis: FIG. 3 wherein (26) and (16) may be regarded as a first portion that prevents air from escaping the internal chamber (60)) and allows air to escape from the internal chamber through a second portion of the bottom panel. (Davis: FIG. 3 (32) wherein the bottom part of (30) may be regarded as a second portion of the bottom panel that allows air to escape)

	Davis does not appear to disclose wherein the air permeable portion is constructed from an air permeable woven material;  
	However, Augustine discloses an air permeable portion that can be constructed with woven material (Augustine: claim 8)
	It would have been obvious for one having ordinary skill in the art to modify the device of Davis to have an air permeable portion constructed of woven material as taught by Augustine since woven material is a known material used for the construction of permeable bladders and one of ordinary skill in the art would have recognized that using a woven material would have yielded the predictable result of having a washer friendly material as well as a lighter bottom panel.
	In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331

Regarding claim 2,
 the transfer mattress of claim 1, wherein the bottom panel comprises an air permeable layer coupled to an air impermeable layer to form the permeable portion and the impermeable portion. (Davis: FIG. 3 see how (16) is coupled to (30) which form the impermeable and permeable layer/portion)

Regarding claim 3,
	The Davis/Augustine combination discloses the transfer mattress of claim 2, wherein the permeable layer spans the entire bottom panel (Davis: FIG. 3 (30, 32) see how (32) spans the entire center part of the bottom panel) and is joined to the top panel (Davis: FIG. 3 (16, 14) see how (16) is joined to (14) via (29)) and wherein the impermeable layer is within the internal chamber of the transfer mattress and covers a portion of the permeable layer. (Davis: FIG. 3 (26) is within the internal chamber of the transfer mattress and covers a portion of the permeable layer (30) from the inside)

Claims 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130042409 issued to Gomez in view of U.S. Publication No. 20150164251 issued to Hsu further in view of U.S. Patent No. 5458516 issued to Uglene.

Regarding claim 1,
	Gomez discloses a transfer mattress, (Gomez: [0021] see also FIG. 1) comprising: a top panel; (Gomez: FIGS.1-2 (51, 12)) and a bottom panel (Gomez: FIGS. 1-2 (52, 14)) engaged with the top panel to form an internal chamber, (Gomez: [0021] “An air supply hose 56 is connected in communication with the chamber formed between the top side 51 and the the bottom panel including an air permeable portion (Gomez: [0027] “The plurality of fenestrations 38 are also configured or patterned to maintain a webbing 40 of sufficient strength between the fenestrations 38 so as to maintain the structural integrity of the cover 10.”) and an … portion, (Gomez: FIG. 8 (42) see also [0027] “The bottom panel 14 as discussed previously may include a first material 42 such as a non-woven material. The first material 42 of the bottom panel 14 may also be a thermoplastic material such as PET.” Wherein the examiner interprets PET to be impermeable portion see the secondary reference below.) wherein the air permeable portion is constructed from an air permeable … material; (Gomez: FIG. 8 (40) shows air permeable material) …
	Gomez does not appear to explicitly disclose an air impermeable portion.
	However, addressing the same problem in a different endeavor, Hsu discloses in [0055] “The interior pillow air chamber elements are preferably made of an air impermeable (inflatable) plastic material such as that used in inflatable plastic items such as can be formed from any sufficiently air impermeable material, preferably it is formed from a vinyl sheeting material, expanded vinyl, supported vinyl, neoprene compounds, polypropylene, polyethylene, polyesters, nylons, polyamides, rubber or rubber compounds.” 
	It would have been obvious for one having ordinary skill in the art to construct the bottom panel of Gomez with an air impermeable layer as taught by Hsu in order to prevent air from escaping from the transfer mattress as suggested in [0027] of Gomez “The bottom panel 42 preferably includes an impervious layer or material to keep the mattress enclosed within the cover 10 sanitary.” areas other than the plurality of fenestrations in Gomez in which one of ordinary skill in the art would have recognized as a predictable result. 

	Gomez does not appear to disclose that the air permeable portion is constructed from woven material.
	Uglene discloses the air permeable portion is constructed from woven material. (Uglene: col. 4 lines 26-29 “A suitable reinforcing mesh 42, for example, made of nylon scrim, is applied on the inside of the PTFE gas permeable liquid impermeable film 38.”
	It would have been obvious for one having ordinary skill in the art to modify the air permeable portion of Gomez to be made of nylon scrim as taught by Uglene since Gomez advocates for the use of a meshing with a “strong webbing” in [0027] “The size of the meshing may be controlled so as to create a strong webbing 40 to maintain the structural integrity of the bottom panel 14 and to prevent the cover from failing when a tugging force is applied to the handles 34.” and one of ordinary skill in the art could have chosen the nylon scrim of Uglene in order to improve the structural integrity of Gomez since a reinforcing mesh is disclosed in col. 4 lines 26-29 of Uglene and would have recognized the predictable result of the mesh being reinforced.
	Lastly the examiner notes that the combination of Gomez Hsu and Uglene read on the limitation wherein the permeable portion and the impermeable portion are configured such that air is able to escape from the internal chamber through the permeable portion and air is not able to escape from the internal chamber through the impermeable portion. Since Gomez discloses the structure and arrangement of the structure while Hsu and Uglene disclose the specific material used for the structure.

Regarding claim 2,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 1, wherein the bottom panel comprises an air permeable layer coupled to an air impermeable layer to form the permeable portion and the impermeable portion. (Gomez: FIG. 8 see how (40) is coupled to (42) in FIG. 8 see also [0027] which discusses different fastening means for a second material to (42))

Regarding claim 4,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 2, wherein the permeable layer is constructed from nylon scrim. (Uglene: col. 4 lines 30-33)

Regarding claim 5,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 2, wherein the impermeable layer is constructed from a polyester material. (Hsu: [0055])


Regarding claim 6,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 1, wherein the impermeable portion includes a perimeter of the bottom panel to prevent air from escaping from the internal chamber through the perimeter of the bottom panel. (Gomez see annotated figure below)

    PNG
    media_image1.png
    555
    585
    media_image1.png
    Greyscale

Regarding claim 7,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 6, wherein the impermeable portion includes a central extension extending along a longitudinal axis of the transfer mattress at a distal end of the transfer mattress. (Gomez: See annotated figure in claim 6)

Regarding claim 8,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 1.
	Neither reference appears to disclose wherein the impermeable portion covers between about 25% and about 75% of the surface area of the bottom panel.
	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 

Regarding claim 9,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 1.
	Neither reference appears to disclose wherein the impermeable portion covers about 50% of the surface area of the bottom panel.
	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance case, the impermeable portion of Gomez can be modified or otherwise adjusted by dimensions in order to accommodate different transfer mattresses which may have less or more orifices than other transfer mattresses.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hsu further in view of Uglene further in view of U.S. Publication No. 20050076437 issued to Johnson.

claim 3,
	The Gomez/Hsu/Uglene combination discloses the transfer mattress of claim 2, wherein the permeable layer spans the entire bottom panel and is joined to the top panel (Gomez: FIG. 8 see how (40) spans the entire bottom panel and is joined to the top panel via (42) in addition see [0023] “The top panel 12 and the bottom panel 14 are secured together at least at a pair of opposite lateral edges, preferably lateral edges 16 and 18 as best illustrated in FIG. 4. At least a pair of lateral edges of the top panel 12 and bottom panel 14 are connected together to form generally an outer peripheral edge of the cover 10.”) and wherein the impermeable layer is within the internal chamber of the transfer mattress (Gomez: FIG. 8 (42) wherein the opposite side of (42) facing the top panel would be within the internal chamber of the transfer mattress)
	Gomez does not appear to disclose wherein the impermeable layer is within the internal chamber of the transfer mattress and covers a portion of the permeable layer. 
	However, Johnson discloses wherein the impermeable layer is within the internal chamber of the transfer mattress and covers a portion of the permeable layer. (Johnson: FIG. 1 see how portions of (206) which are closest to the perimeter are absent of orifices 207 and a mattress such as Johnson would be located in the internal chamber which would cover a portion of the permeable layer depending on its size refer to annotated figure below)

    PNG
    media_image2.png
    431
    402
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art to include an impermeable layer that is within the internal chamber of the transfer mattress AND cover a portion of the permeable layer in the device of Gomez as taught by Johnson since it is understood that not all transfer mattresses have the same span of orifices depicted in FIG. 1 and one of ordinary skill in the art could have decreased the number of orifices in order to inflate the transfer mattress quicker and decrease the amount of air loss while simultaneously maintaining a sufficient air flow to generate an acceptable air cushion that would transfer a patient in which one of ordinary skill in the art would have recognized as a predictable result.


s 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130042409 issued to Gomez in view of U.S. Publication No. 20150164251 issued to Hsu.

Regarding claim 17,
	Gomez discloses a transfer mattress, (Gomez: [0021] see also FIG. 1) comprising: a top panel; (Gomez: FIGS.1-2 (51, 12)) and a bottom panel (Gomez: FIGS. 1-2 (52, 14)) engaged with the top panel to form an internal chamber of the transfer mattress (Gomez: [0021] “An air supply hose 56 is connected in communication with the chamber formed between the top side 51 and the bottom side 52.” See also Gomez: FIG. 4 (24) which shows an opening for an internal chamber for a patient transfer mattress where (12) is engaged with (14). In addition the examiner considers the patient transfer cover and the patient transfer mattress to be one entity i.e. the patient transfer mattress), the bottom panel including an air permeable layer (Gomez: FIG. 8 (40)) and an impermeable layer; wherein the permeable layer and the impermeable layer are engaged (Gomez: FIG. 8 see how (40) is coupled to (42) in FIG. 8 see also [0027] which discusses different fastening means for a second material to (42)) … first portion (Gomez: FIG. 8 (42)) … second portion … (Gomez: FIG. 8 (40))

Gomez does not appear to explicitly disclose an air impermeable portion.
	However, addressing the same problem in a different endeavor, Hsu discloses in [0055] “The interior pillow air chamber elements are preferably made of an air impermeable (inflatable) plastic material such as that used in inflatable plastic items such as can be formed from any sufficiently air impermeable material, preferably it is formed from a vinyl sheeting material, 
	It would have been obvious for one having ordinary skill in the art to construct the bottom panel of Gomez with an air impermeable layer as taught by Hsu in order to prevent air from escaping from the transfer mattress as suggested in [0027] of Gomez “The bottom panel 42 preferably includes an impervious layer or material to keep the mattress enclosed within the cover 10 sanitary.” areas other than the plurality of fenestrations in Gomez in which one of ordinary skill in the art would have recognized as a predictable result. 
	In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. In this instance, the first material which is defined broadly in the specification, can be any type of material as long as its impervious i.e. impermeable as stated in [0028].
	Neither reference appears to disclose wherein the permeable layer and the impermeable layer are engaged such that the impermeable layer prevents air from escaping from the internal chamber through a first portion of the bottom panel and allows air to escape from the internal chamber through a second portion of the bottom panel.
	Lastly the examiner notes that the combination of Gomez and Hsu read on the limitation wherein the permeable layer and the impermeable layer are engaged such that the impermeable layer prevents air from escaping from the internal chamber through a first portion of the bottom panel and allows air to escape from the internal chamber through a second portion of the bottom panel. Since Gomez discloses the structure and arrangement of the structure while Hsu discloses the specific property that the material is impermeable.

Regarding claim 19,
	The Gomez/Hsu combination discloses the transfer mattress of claim 1, wherein the impermeable portion includes a perimeter of the bottom panel to prevent air from escaping from the internal chamber through the perimeter of the bottom panel. (Gomez see annotated figure below)

    PNG
    media_image1.png
    555
    585
    media_image1.png
    Greyscale

Regarding claim 20,
	The Gomez/Hsu combination discloses the transfer mattress of claim 19, wherein the impermeable portion includes a central extension extending along a longitudinal axis of the transfer mattress at a distal end of the transfer mattress. (Gomez: See annotated figure in claim 19)

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130042409 issued to Gomez in view of U.S. Publication No. 20150164251 issued to Hsu further in view of U.S. Publication No. 20050076437 issued to Johnson.

Regarding claim 18,
	The Gomez/Hsu combination discloses the transfer mattress of claim 17, wherein the permeable layer spans the entire bottom panel (Gomez: FIG. 8 see how (40) spans the entire bottom panel and is joined to the top panel via (42) in addition see [0023] “The top panel 12 and the bottom panel 14 are secured together at least at a pair of opposite lateral edges, preferably lateral edges 16 and 18 as best illustrated in FIG. 4. At least a pair of lateral edges of the top panel 12 and bottom panel 14 are connected together to form generally an outer peripheral edge of the cover 10.”) and is joined to the top panel and wherein the impermeable layer is within the internal chamber of the transfer mattress and covers a portion of the permeable layer. (Gomez: FIG. 8 (42) wherein the opposite side of (42) facing the top panel would be within the internal chamber of the transfer mattress)
	Gomez does not appear to disclose wherein the impermeable layer is within the internal chamber of the transfer mattress and covers a portion of the permeable layer. 
	However, Johnson discloses wherein the impermeable layer is within the internal chamber of the transfer mattress and covers a portion of the permeable layer. (Johnson: FIG. 1 see how portions of (206) which are closest to the perimeter are absent of orifices 207 and a mattress such as Johnson would be located in the internal chamber which would cover a portion of the permeable layer depending on its size refer to annotated figure below)

    PNG
    media_image2.png
    431
    402
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art to include an impermeable layer that is within the internal chamber of the transfer mattress AND cover a portion of the permeable layer in the device of Gomez as taught by Johnson since it is understood that not all transfer mattresses have the same span of orifices depicted in FIG. 1 and one of ordinary skill in the art could have decreased the number of orifices in order to inflate the transfer mattress quicker and decrease the amount of air loss while simultaneously maintaining a sufficient air flow to generate an acceptable air cushion that would transfer a patient in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        3/1/2022